1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:20-cr-00117-DB
                                           )
12                     Plaintiff,          )   ORDER TO DISMISS AND VACATE
                                           )   MOTIONS HEARING DATE AND JURY
13         v.                              )   TRIAL
                                           )
14   JOSIAH D. SNELGROVE,                  )
                                           )   DATE: August 9, 2021
15                     Defendant.          )   TIME: 9:00 a.m.
                                           )   JUDGE: Hon. Deborah Barnes
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of
19   America’s Motion to Dismiss without prejudice, Case Number 2:20-cr-
20   00117-DB is GRANTED.
21         It is further ordered that the motions hearing scheduled on
22   August 6, 2021 and the jury trial scheduled on August 9, 2021, are
23   vacated.
24   IT IS SO ORDERED.
     Dated: July 8, 2021
25

26
27

28

29
     ORDER TO DISMISS AND VACATE
30   MTNS HEARING & JURY TRIAL                   1           U.S. v. JOSIAH D. SNELGROVE
